Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is made as of this          day of
                , 2009 by and between KEYSTONE AUTOMOTIVE HOLDINGS, INC., a
Delaware corporation (the “Company”), and «Name» (“Executive”). Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
given to such terms in the Plan (as defined below).

WHEREAS, the Board has authorized, directed and approved the grant of options to
acquire «ClassA» shares of Class A Common Stock (the “Class A Common”), and
options to acquire «ClassL» shares of Class L Common Stock (the “Class L Common”
and, together with the Class A Common, the “Common Stock”), which options will
be subject to time vesting (the “Options”), to Executive;

WHEREAS, the Company has previously granted to Executive options to acquire
Common Stock (the “Existing Options”) pursuant to the certain option
agreement(s), which will be cancelled in full upon grant of the options

WHEREAS, the Options shall have an exercise price equal to at least fair market
value, as determined by the Company in good faith; and

WHEREAS, pursuant to the Company’s 2003 Executive Stock Option Plan attached
hereto as Exhibit A (the “Plan”), the Company and Executive desire to enter into
an agreement pursuant to which the Company will grant to Executive the Options.
The Options are sometimes hereinafter referred to individually as an “Option”
and collectively as the “Options.”

NOW THEREFORE, in consideration of the mutual terms, covenants and set forth
herein, the parties hereto agree as follows:

 

  1. Stock Options.

(a) Cancellation of Existing Options. The Executive hereby agrees that all
outstanding Existing Options, whether vested or not, are as of the date hereof
cancelled in full.

(b) Option Grants. The Company hereby grants to Executive, pursuant to the Plan,
Options to purchase (i) «ClassA» shares of Class A Common (the “Class A Common
Options”) and (ii) «ClassL» shares of Class L Common (the “Class L Common
Options”). Options that are exercised in accordance with Section 1(g) below to
acquire collectively nine shares of Class A Common (at $.01 per share) and one
share of Class L Common (at $8.61 per share) shall have an exercise price of
$8.70 in the aggregate (the “Option Price”). The shares issued upon exercise of
the Options are referred to herein as the “Option Shares.” The number of Option
Shares and the Option Price will be equitably adjusted for any stock split,
stock dividend, reclassification or recapitalization of the Company which occurs
subsequent to the date of this Agreement.

(c) Exercisability. Notwithstanding any provision to the contrary in the Plan,
on each date set forth below, the Class A Common Options and Class L Common
Options will vest, and thus become exercisable with respect to the cumulative
percentage of Option Shares issuable



--------------------------------------------------------------------------------

upon exercise of such Class A Common Options and Class L Common Options set
forth opposite such date below (such table below being referred to herein as the
“Time Vesting Schedule”), if Executive is, and has been, continuously employed
by the Company or any of its Subsidiaries from the date of this Agreement
through such date:

 

Date

   Cumulative Percentage of
Class A Common Options and
Class L Common Options Vested  

September 30, 2010

   33.3 % 

September 30, 2011

   33.3 % 

September 30, 2012

   33.4 % 

(d) Sale of the Company. Notwithstanding the foregoing, upon the consummation of
a Sale of the Company (as defined below), so long as Executive is, and has been,
continuously employed by the Company or any of its Subsidiaries from the date of
this Agreement through the time immediately prior to consummation of the Sale of
the Company, 100% of the Options granted to Executive shall become immediately
exercisable (including any Options previously vested pursuant to Section 1(c)
above).

(e) Securities Laws Restrictions. Executive represents that when Executive
exercises the Options he will be purchasing Option Shares for Executive’s own
account and not on behalf of others. Executive understands and acknowledges that
federal and state securities laws govern and restrict Executive’s right to
offer, sell or otherwise dispose of any Option Shares unless Executive’s offer,
sale or other disposition thereof is registered under the Securities Act of
1933, as amended (the “1933 Act”), and state securities laws or, in the opinion
of the Company’s counsel, such offer, sale or other disposition is exempt from
registration thereunder. Executive agrees that he will not offer, sell or
otherwise dispose of any Option Shares in any manner which would: (i) require
the Company to file any registration statement (or similar filing under state
law) with the Securities and Exchange Commission or to amend or supplement any
such filing or (ii) violate or cause the Company to violate the 1933 Act, the
rules and regulations promulgated thereunder or any other state or federal law.
Executive further understands that the certificates for any Option Shares
Executive purchases will bear the legend set forth in Section 3 hereof or such
other legends as the Company deems necessary or desirable in connection with the
1933 Act or other rules, regulations or laws.

(f) Expiration. The Options will expire on the earlier of the tenth anniversary
of the date hereof or the date of termination of Executive’s employment with the
Company or any of its Subsidiaries for any reason (the “Termination Date”);
provided, that any portion of the Options which has vested and become
exercisable prior to the Termination Date in accordance with this Agreement will
expire on the earlier of (x) 90 days after the Termination Date and (y) the
tenth anniversary of the date hereof.

(g) Rules and Procedures for Exercise. Any exercise of an Option must comply
with the terms and conditions respecting exercise set forth in the Plan.
Executive must exercise Class A Common Options to acquire nine shares of Class A
Common for every one share of Class L Common acquired through the exercise of
Class L Common Options, and Class L Common Options to acquire one share of
Class L Common for every nine shares of Class A Common acquired through the
exercise of Class A Common Options.

 

2



--------------------------------------------------------------------------------

(h) Non-Transferability of Option. The Options are personal to Executive and are
not transferable by Executive. Only Executive or his estate or heirs is entitled
to exercise the Options.

(i) “Independent Third Party” shall mean any person who, immediately prior to
the contemplated transaction, does not own in excess of 5% of the Common Stock
on a fully-diluted basis, who is not controlling, controlled by or under common
control with any such 5% owner of the Common Stock and who is not the spouse or
descendent (by birth or adoption) of any such 5% owner of the Common Stock.

(j) “Sale of the Company” shall mean sale of the Company (or any successor
thereto), including in one or more series of related transactions, to an
Independent Third Party or group of Independent Third Parties, pursuant to which
such party or parties acquire, directly or indirectly, through one or more
intermediaries, (i) equity securities of the Company constituting a majority of
the outstanding capital stock of the Company (whether by merger, consolidation,
sale or transfer of the Company’s outstanding capital stock) or (ii) all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis.

2. Restrictions on Transfer; Other Stockholders Agreement Provisions. Upon
exercise of any Option granted hereunder, Executive, if not already a party
thereto, shall execute and deliver to the Company a counterpart to the
Stockholders Agreement in form and substance satisfactory to the Company
agreeing to be bound by the terms and conditions thereof. Executive accepts,
acknowledges, and agrees that the Option Shares issued upon exercise of any
Options are subject to the terms and conditions of the Stockholders Agreement,
including the restrictions on transfer contained therein.

3. Additional Restrictions on Transfer.

(a) The certificates representing the Option Shares will bear the following
legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN OPTION AGREEMENT BETWEEN THE ISSUER (THE
“COMPANY”) AND A CERTAIN EMPLOYEE OF THE COMPANY DATED AS OF
                        ,         , A COPY OF WHICH MAY BE OBTAINED BY THE
HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 

3



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND VOTING RESTRICTIONS PURSUANT TO A STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER
30, 2003 AMONG THE COMPANY AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS SUCH
AGREEMENT MAY BE AMENDED FROM TIME TO TIME. A COPY OF SUCH STOCKHOLDERS
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”

(b) No holder of Option Shares may sell, transfer or dispose of any Option
Shares (except pursuant to an effective registration statement under the 1933
Act) without first delivering to the Company an opinion of counsel reasonably
acceptable in form and substance to the Company (which counsel shall be
reasonably acceptable to the Company) that registration under the 1933 Act is
not required in connection with such transfer.

4. Definition of Option Shares For all purposes of this Agreement, Option Shares
will continue to be Option Shares in the hands of any holder other than
Executive (except for the Company or purchasers pursuant to an offering
registered under the 1933 Act or purchasers pursuant to a Rule 144 transaction
(other than a Rule 144(k) transaction occurring prior to the time of a closing
of a Public Offering (as defined in the Stockholders Agreement)), and each such
other holder of Option Shares will succeed to all rights and obligations
attributable to Executive as a holder of Option Shares hereunder. Option Shares
will also include shares of the Company’s capital stock issued with respect to
shares of Option Shares by way of a stock split, stock dividend or other
recapitalization.

5. Notices. Any notice provided for in this Agreement must be in writing and
must be personally delivered, received by certified mail, return receipt
requested, or sent by guaranteed overnight delivery service, to the parties at
the addresses indicated below:

If to the Company, to:

Keystone Automotive Holdings, Inc.

44 Tunkahannock Avenue

Exeter, PA 18643

Attn: Chief Executive Officer

with copies (which shall not constitute notice to the Company) to:

Bain Capital NY, LLC

590 Madison Avenue

New York, NY 10022

Attn: Stephen M. Zide

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, NY 10022

Attn: Eunu Chun

 

4



--------------------------------------------------------------------------------

If to Executive, to:

The Executive’s home address in the Company’s personnel files

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or received or five business days after being so mailed.

6. Representations and Warranties. In connection with the grant of the Options
hereunder, Executive represents and warrants to the Company that:

(a) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable against Executive in accordance with its terms, and the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, violate or cause a breach of any agreement, contract or
instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject.

(b) As an inducement to the Company to grant the Options to Executive, and as a
condition thereto, Executive acknowledges and agrees that neither the grant of
the Options to Executive nor any provision contained herein shall entitle
Executive to remain in the employment of the Company or its Subsidiaries or
affect the right of the Company or its Subsidiaries to terminate Executive’s
employment at any time for any reason.

(c) The Company and Executive acknowledge and agree that this Agreement has been
executed and delivered and the Options have been granted hereunder, in
connection with and as part of the compensation and incentive arrangements among
the Company and Executive and that, except as otherwise expressly provided in
this Agreement, the issuance of the Options and the issuance of any Option
Shares upon the exercise of any of the Options is subject to all of the terms
and conditions contained in the Plan.

7. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

8. Complete Agreement. This Agreement and the Plan and the other agreements
expressly referred to herein embody the complete agreement and understanding
among the parties and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

9. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.

 

5



--------------------------------------------------------------------------------

10. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors and assigns, provided, that Executive may not assign any of his
rights or obligations, except as expressly provided by the terms of this
Agreement.

11. Governing Law. THE CORPORATE LAW OF THE STATE OF DELAWARE WILL GOVERN ALL
ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS. ALL
OTHER ISSUES CONCERNING THE ENFORCEABILITY, VALIDITY AND BINDING EFFECT OF THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

12. Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to injunctive relief, in addition to
all of its other rights and remedies at law or in equity, to enforce the
provisions of this Agreement.

13. Effect of Transfers in Violation of Agreement. The Company will not be
required (a) to transfer on its books any shares of Option Shares which have
been sold or transferred in violation of any of the provisions set forth in this
Agreement or the Stockholders Agreement or (b) to treat as owner of such shares,
to accord the right to vote as such owner or to pay dividends to any transferee
to whom such shares have been transferred in violation of this Agreement or the
Stockholders Agreement.

14. Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.

15. Keystone Automotive Holdings, Inc. 2003 Executive Stock Option Plan. Except
as otherwise expressly set forth in this Agreement, the grant of Options and
issuance of Option Shares hereunder is pursuant to, and subject to all the terms
and conditions of, the Plan.

*   *   *   *   *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Option Agreement on the day
and year first above written.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC. By:      

Name: Edward H. Orzetti

Title: President and Chief Executive Officer

  «Name»



--------------------------------------------------------------------------------

Exhibit A

Keystone Automotive Holdings, Inc. 2003 Executive Stock Option Plan

(see attached)